Loe tammeneigeaeien

; Mere sar209
| !
i

 
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

, a ibe 7

 

 

 

UNITED STATES OF AMERICA, CONSENT 10 PROCEE ¥
VIDEOCONFERENCE
-V- |
1S cy 468 (VB, :
JULIO RENTA ' |
Defendant(s).
X
Defendant JULIO RENTA hereby voluntarily consents to

 

participate in the following proceeding viawideocomfarencings telecn rere 4
Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint
Bail/Revocation/Detention Hearing
Status and/or Scheduling Conference

x

Misdemeanor Plea/Trial/Sentence

Ce Lrcwe uaa Wetye

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

JULIO RENTA susan C. Wolfe

Print Defendant’s Name Print Defense Counsel’s Name

 

 

 

This proceeding was conducted by reliable TL technology.

7/12/2021 Lad,

Date U.S. District Judge/U.S-Magistrate Judge.

 
